Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 2-3, 5, 7, 9-10, 12, 14-15 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claim 2) “acquiring first period information from the setup information; and acquiring a minimum number of times a Player Versus Player (PvP) mode is played from the setup information, and wherein the generating of the reference data comprises: acquiring first log data, which corresponds to the first period information, of users who have used the PvP mode the minimum number of times the PvP mode is played or more from the raw database; acquiring a first distribution of users on a first axis, which represents a PvP content play ratio, on the basis of the first log data; acquiring a first reference value included in the reference data on the basis of the first distribution; acquiring a second distribution of users on a second axis, which represents a win rate in the PvP mode, on the basis of the first log data; and acquiring a second reference value included in the reference data on the basis of the second distribution”, (with respect to Claim 3) “acquiring second period information from the setup information, wherein the generating of the reference data comprises: acquiring second log data corresponding to the second period information from the raw database; acquiring a third distribution of users on a first axis, which represents the number of characters owned by a user, on the basis of the second log data; acquiring a third reference value included in the reference data on the basis of the third distribution; acquiring a fourth distribution of users on a second axis, which represents information related to a ratio of an amount of online money used for an item that changes an appearance of a character, on the basis of the second log data; and acquiring a fourth reference value included in the reference data on the basis of the fourth distribution”, (with respect to Claim 5) “acquiring fourth period information from the setup information, wherein the generating of the reference data comprises: acquiring fourth log data corresponding to the fourth period information from the raw database; acquiring a sixth distribution of users on a first axis, which represents a time in which a user uses first content, on the basis of the fourth log data; acquiring a sixth reference value included in the reference data on the basis of the sixth distribution; acquiring a seventh distribution of users on a second axis, which represents a time in which a user uses second content, on the basis of the fourth log data; and acquiring a seventh reference value included in the reference data on the basis of the seventh distribution”, (with respect to Claim 7) “acquiring sixth period information from the setup information, wherein the generating of the reference data comprises: acquiring sixth log data corresponding to the sixth period information from the raw database; acquiring a tenth distribution of users on a first axis, which represents efficiency information acquired on the basis of a total play time and character level information, on the basis of the sixth log data; acquiring a tenth reference value included in the reference data on the basis of the tenth distribution; acquiring an eleventh distribution of users on a second axis, which represents a billed amount for a user, on the basis of the sixth log data; and acquiring an eleventh reference value included in the reference data on the basis of the eleventh distribution”, (with respect to Claim 9) “acquiring eighth period information from the setup information, wherein the generating of the reference data comprises: acquiring eighth log data corresponding to the eighth period information from the raw database; acquiring a fourteenth distribution of users on a first axis, which represents the number of types of characters used by a user, on the basis of the eighth log data; acquiring a fourteenth reference value included in the reference data on the basis of the fourteenth distribution; acquiring a fifteenth distribution of users on a second axis, which represents the number of types of character development items acquired by the user, on the basis of the eighth log data; and acquiring a fifteenth reference value included in the reference data on the basis of the fifteenth distribution”, (with respect to Claim 10) “acquiring ninth period information from the setup information, wherein the generating of the reference data comprises: acquiring ninth log data corresponding to the ninth period information from the raw database; acquiring a sixteenth distribution of users on a first axis, which represents variability in specific-time-slot play ratios during a third sub-period included in the ninth period, on the basis of the ninth log data; acquiring a sixteenth reference value included in the reference data on the basis of the sixteenth distribution; acquiring a seventeenth distribution of users on a second axis, which represents variability in specific-time-slot play ratios during a fourth sub-period included in the ninth period after the third sub-period, on the basis of the ninth log data; and acquiring a seventeenth reference value included in the reference data on the basis of the seventeenth distribution”, (with respect to Claim 12) “acquiring sixteenth period information from the setup information, wherein the generating of the reference data comprises: acquiring fifteenth log data corresponding to the sixteenth period information from the raw database; acquiring a twenty-seventh distribution of users on a first axis, which represents information related to a play time during a predetermined period of time, on the basis of the fifteenth log data; acquiring a twenty-seventh reference value included in the reference data on the basis of the twenty-seventh distribution; acquiring a twenty-eighth distribution of users on a second axis, which represents information related to a period of time between a sign-up date and a date when an item that enhances character performance is changed, on the basis of the fifteenth log data; and acquiring a twenty-eighth reference value included in the reference data on the basis of the twenty-eighth distribution”, (with respect to Claim 14) “acquiring twelfth period information from the setup information; and acquiring thirteenth period information from the setup information, wherein the generating of the reference data comprises: acquiring twelfth log data corresponding to the twelfth period information from the raw database; acquiring a twenty-second distribution of users on a first axis, which represents the number of items included in a predetermined item list among a plurality of items used by a user for a thirteenth period from a sign-up date of the user, on the basis of the twelfth log data; acquiring a twenty-second reference value included in the reference data on the basis of the twenty-second distribution; acquiring a twenty-third distribution of users on a second axis, which represents information related to a character level variation per unit time, on the basis of the twelfth log data; and acquiring a twenty-third reference value included in the reference data on the basis of the twenty-third distribution”, (with respect to Claim 15) “acquiring fourteenth period information from the setup information; and acquiring fifteenth period information from the setup information, wherein the generating of the reference data comprises: acquiring fourteenth log data corresponding to the fourteenth period information from the raw database; deleting data of users who do not have access information after a fifteenth period from sign-up dates of the users from the fourteenth log data; acquiring a twenty-fourth distribution of users on a first axis, which represents information on the user's online-money turnover rate, on the basis of the fourteenth log data; acquiring a twenty-fourth reference value included in the reference data on the basis of the twenty-fourth distribution; acquiring a twenty-fifth distribution of users on a second axis, which represents the user's average daily play time, on the basis of the fourteenth log data; acquiring a twenty-fifth reference value included in the reference data on the basis of the twenty-fifth distribution; acquiring a twenty-sixth distribution of users on a third axis, which represents an experience point value acquired by the user per play time, on the basis of the fourteenth log data; and acquiring a twenty-sixth reference value included in the reference data on the basis of the twenty-sixth distribution”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion.
Classifying the psychology of a game user is well known in the art. For instance, Sumant et al. (2020/0206631) in view of Verfaillie et al. (2018/0001209) teaches receiving a raw database from a server of a game service provider; acquiring setup information of at least one module to acquire reference data corresponding to one of the plurality of models from the raw database; generating reference data from data of users included in the raw database on the basis of at least one module which is set on the basis of the setup information; and acquiring psychological state information of the user to be analyzed on the basis of the reference data. 
However, Sumant in view of Verfaillie is silent on “acquiring first period information from the setup information; and acquiring a minimum number of times a Player Versus Player (PvP) mode is played from the setup information, and wherein the generating of the reference data comprises: acquiring first log data, which corresponds to the first period information, of users who have used the PvP mode the minimum number of times the PvP mode is played or more from the raw database; acquiring a first distribution of users on a first axis, which represents a PvP content play ratio, on the basis of the first log data; acquiring a first reference value included in the reference data on the basis of the first distribution; acquiring a second distribution of users on a second axis, which represents a win rate in the PvP mode, on the basis of the first log data; and acquiring a second reference value included in the reference data on the basis of the second distribution”, or “acquiring second period information from the setup information, wherein the generating of the reference data comprises: acquiring second log data corresponding to the second period information from the raw database; acquiring a third distribution of users on a first axis, which represents the number of characters owned by a user, on the basis of the second log data; acquiring a third reference value included in the reference data on the basis of the third distribution; acquiring a fourth distribution of users on a second axis, which represents information related to a ratio of an amount of online money used for an item that changes an appearance of a character, on the basis of the second log data; and acquiring a fourth reference value included in the reference data on the basis of the fourth distribution”, or “acquiring fourth period information from the setup information, wherein the generating of the reference data comprises: acquiring fourth log data corresponding to the fourth period information from the raw database; acquiring a sixth distribution of users on a first axis, which represents a time in which a user uses first content, on the basis of the fourth log data; acquiring a sixth reference value included in the reference data on the basis of the sixth distribution; acquiring a seventh distribution of users on a second axis, which represents a time in which a user uses second content, on the basis of the fourth log data; and acquiring a seventh reference value included in the reference data on the basis of the seventh distribution”, or “acquiring sixth period information from the setup information, wherein the generating of the reference data comprises: acquiring sixth log data corresponding to the sixth period information from the raw database; acquiring a tenth distribution of users on a first axis, which represents efficiency information acquired on the basis of a total play time and character level information, on the basis of the sixth log data; acquiring a tenth reference value included in the reference data on the basis of the tenth distribution; acquiring an eleventh distribution of users on a second axis, which represents a billed amount for a user, on the basis of the sixth log data; and acquiring an eleventh reference value included in the reference data on the basis of the eleventh distribution”, or “acquiring eighth period information from the setup information, wherein the generating of the reference data comprises: acquiring eighth log data corresponding to the eighth period information from the raw database; acquiring a fourteenth distribution of users on a first axis, which represents the number of types of characters used by a user, on the basis of the eighth log data; acquiring a fourteenth reference value included in the reference data on the basis of the fourteenth distribution; acquiring a fifteenth distribution of users on a second axis, which represents the number of types of character development items acquired by the user, on the basis of the eighth log data; and acquiring a fifteenth reference value included in the reference data on the basis of the fifteenth distribution”, or “acquiring ninth period information from the setup information, wherein the generating of the reference data comprises: acquiring ninth log data corresponding to the ninth period information from the raw database; acquiring a sixteenth distribution of users on a first axis, which represents variability in specific-time-slot play ratios during a third sub-period included in the ninth period, on the basis of the ninth log data; acquiring a sixteenth reference value included in the reference data on the basis of the sixteenth distribution; acquiring a seventeenth distribution of users on a second axis, which represents variability in specific-time-slot play ratios during a fourth sub-period included in the ninth period after the third sub-period, on the basis of the ninth log data; and acquiring a seventeenth reference value included in the reference data on the basis of the seventeenth distribution”, or “acquiring sixteenth period information from the setup information, wherein the generating of the reference data comprises: acquiring fifteenth log data corresponding to the sixteenth period information from the raw database; acquiring a twenty-seventh distribution of users on a first axis, which represents information related to a play time during a predetermined period of time, on the basis of the fifteenth log data; acquiring a twenty-seventh reference value included in the reference data on the basis of the twenty-seventh distribution; acquiring a twenty-eighth distribution of users on a second axis, which represents information related to a period of time between a sign-up date and a date when an item that enhances character performance is changed, on the basis of the fifteenth log data; and acquiring a twenty-eighth reference value included in the reference data on the basis of the twenty-eighth distribution”, or “acquiring twelfth period information from the setup information; and acquiring thirteenth period information from the setup information, wherein the generating of the reference data comprises: acquiring twelfth log data corresponding to the twelfth period information from the raw database; acquiring a twenty-second distribution of users on a first axis, which represents the number of items included in a predetermined item list among a plurality of items used by a user for a thirteenth period from a sign-up date of the user, on the basis of the twelfth log data; acquiring a twenty-second reference value included in the reference data on the basis of the twenty-second distribution; acquiring a twenty-third distribution of users on a second axis, which represents information related to a character level variation per unit time, on the basis of the twelfth log data; and acquiring a twenty-third reference value included in the reference data on the basis of the twenty-third distribution”, or “acquiring fourteenth period information from the setup information; and acquiring fifteenth period information from the setup information, wherein the generating of the reference data comprises: acquiring fourteenth log data corresponding to the fourteenth period information from the raw database; deleting data of users who do not have access information after a fifteenth period from sign-up dates of the users from the fourteenth log data; acquiring a twenty-fourth distribution of users on a first axis, which represents information on the user's online-money turnover rate, on the basis of the fourteenth log data; acquiring a twenty-fourth reference value included in the reference data on the basis of the twenty-fourth distribution; acquiring a twenty-fifth distribution of users on a second axis, which represents the user's average daily play time, on the basis of the fourteenth log data; acquiring a twenty-fifth reference value included in the reference data on the basis of the twenty-fifth distribution; acquiring a twenty-sixth distribution of users on a third axis, which represents an experience point value acquired by the user per play time, on the basis of the fourteenth log data; and acquiring a twenty-sixth reference value included in the reference data on the basis of the twenty-sixth distribution”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715